DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 3/23/22 are acknowledged. Claims 2, 4-5, and 7 have been canceled. Claims 1, 3, 6, and 8-17 are pending and under examination.
Terminal Disclaimer
The terminal disclaimer filed on 3/23/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 15/775,182 and 15/777,437 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 3/23/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,844,104 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Withdrawn Rejections
The provisional rejection of claims 1, 3, 6, and 8-17 on the ground of nonstatutory double patenting as being unpatentable over claims 11, 14, 15, 17, 18, and 22-32 of copending
Application No. 15/775,182 in view of Zhang et al. (WO 2007/019232 A2, published February
15, 2007), is withdrawn in light of the terminal disclaimer accepted 3/23/22. See paragraph 7, page 4 of the previous Office action.
The provisional rejection of claims 1, 3, 6, and 8-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 22, 23, 26, 28 and 29 of copending Application No. 15/777,437 in view of Zhang et al. (WO 2007019232 A2, published February 15, 2007), is withdrawn in light of the terminal disclaimer accepted 3/23/22. See paragraph 8, page 8 of the previous Office action.
The rejection of claims 1, 3, 6, and 8-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,844,104 in view of Morre et al. (US
Patent No. 7,585,947 B2, published September 8, 2009) and Zhang et al. (WO 2007019232 A2,
published February 15, 2007), is withdrawn in light of the terminal disclaimer filed 3/23/22. See paragraph 10, page 14 of the previous Office action.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Lauder et al. (US Patent Application Publication 2005/0164352 A1, published July 28, 2005). Lauder et al. teach a modified IL-7 fusion protein comprising IL-7 and an Fc portion (human Fcy1) (See figure 8). Lauder et al. teach that IL-7 has a modification of GGGG (SEQ ID NO: 24) followed by mature IL-7 (minus the signal peptide) (See figure 8). Lauder et al. teach a pharmaceutical composition comprising the fusion protein and a pharmaceutically acceptable carrier (See paragraph 0013). However, Lauder et al. do not teach the modified IL-7 having the formula recited in the instant claims. Furthermore, Lauder et al. do not teach wherein the formulation comprises a basal buffer, a sugar and a surfactant at the concentrations specified in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Status
Claims 1, 3, 6, and 8-17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646